Citation Nr: 1508493	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to herbicide exposure (Agent Orange).

2.  Entitlement to service connection for heart disease, to include as secondary to herbicide exposure (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active duty service from May 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and March 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  The Veteran timely appealed each decision.  

The Veteran was scheduled for a January 2015 Board hearing.  Prior to the hearing, he withdrew his hearing request.  (See January 2015 representative correspondence).  

The paper claims folder has been converted into electronic records within the Virtual VA and Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  Glaucoma did not have its clinical onset in service and is not otherwise related to active duty or service-connected diabetes mellitus, Type II.  

2.  The Veteran does not have heart disease, including any heart disease related to service or service-connected diabetes mellitus, Type II.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014). 

2.  The criteria for service connection for heart disease are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in December 2010 and January 2012 letters sent to the Veteran.  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), VA outpatient treatment records, private medical records, Social Security Administration (SSA) records, and statements from the Veteran.  He was afforded a February 2012 VA eye examination.  The VA examiner reviewed the claims folder, queried the Veteran, and conducted a relevant clinical examination.  He provided a medical opinion with rationale.  Although the rationale is brief, it is clear that the examiner believes that no causation or aggravation occurred from service-connected diabetes due to an absence of medical/ clinical evidence supporting such a causal relationship.  The February 2012 VA eye examination report is adequate for adjudication purposes for the secondary service connection claim for glaucoma.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was not afforded a VA heart examination.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

However, the duty to provide an examination or obtain a medical opinion is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

For the heart claim, persuasive evidence of a current disability is not shown to trigger VA's duty to provide an examination.  See id.; Waters, 601 F. 3d at 1278. The Veteran is competent to report cardiac symptoms and his reports have been considered.  However, as detailed below, competent evidence is necessary to establish a current diagnosis for this claim and it indicates that the Veteran's symptoms are related to respiratory illness, rather than a cardiac disorder.  The McLendon element of a current disability has not been satisfied and VA is not obliged to provide an examination for this claim.  Id.; McLendon, supra.; 38 C.F.R. § 3.159(d).  

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Service connection laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

As relevant, a valid service connection claim must include competent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

Special considerations also apply to the nexus requirement for the claimed heart disease.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.   Valvular heart disease is a chronic disability and is presumed to be related to service if manifested within the first post service year.  38 C.F.R. § 3.309(a).  A nexus for it may also be demonstrated through a continuity of symptomatology.  38 C.F.R. § 3.303(b).   

Additionally, the Veteran meets the requirements for a presumption of herbicide exposure.  38 C.F.R. § 3.307.  Ischemic Heart Disease is presumed to be related to herbicide exposure if manifested any time after service.  As discussed in detail below, the Veteran does not currently have heart disease and the above presumptions are not helpful.  Although glaucoma is not a disease presumptively related to herbicide exposure, it may nonetheless be considered on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability may also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Moreover, in general, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2014).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition such as a fall leading to a broken leg, a lay person is generally not competent to provide evidence as to more complex medical questions, such as the presence of heart disease.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(i)  Glaucoma

On his April 1967 Report of Medical History, the Veteran denied having any eye trouble, but acknowledged a history of wearing glasses.  Upon clinical evaluation, his distant vision was measured as 20/20 and no visual defect was noted.  June 1967 service treatment records (STRs) indicate that the Veteran complained about eye strain and eye problems.  Clinical examination indicated bilateral myopia and resolving retinal hemorrhage.  In February 1968, the Veteran complained about blurred vision when reading in poor light.  Clinical examination showed corrected 20/20 vision in both eyes.  March 1968 STRs reflect an assessment of amblyopia (lazy eye) of the left eye.  February 1970 Separation examination reflects that eyes, ophthalmoscopic, pupils, and ocular motility were clinically evaluated as normal.  Distant vision was complete in both eyes.   Color and field vision testing was normal.  

In May 2005, the Veteran had a VA diabetes examination.  He denied any vision problems and none were noted following clinical examination.  

VA ophthalmology clinic records from July 2005 include a complete ophthalmologic clinical evaluation.  The examiner determined that the Veteran did not have diabetic retinopathy.  A pseudophakia diagnosis for both eyes was listed.  

In October 2005, the Veteran underwent treatment for retinal detachment of the right eye.  

In his November 2011 claim, the Veteran asserted that he had glaucoma secondary to service-connected diabetes. 

The Veteran was afforded a February 2012 VA ophthalmology examination with review of the claims folder.  The examiner diagnosed status post right eye retinal detachment, insulin-dependent diabetes without retinopathy, and glaucoma suspect.  
The examiner noted the pertinent history and conducted a complete ophthalmology examination.  He assessed glaucoma, suspect.  He reported that there was currently no decrease in visual acuity or other visual impairment caused by glaucoma.  He expressed a negative opinion for any relationship between glaucoma and diabetes.  He stated that based upon medical literature review, clinical examination, review of medical history, and professional experience, he did not believe there was a relationship between diabetes and glaucoma with the exception of "rare cases" of neo-vascular glaucoma.  

May 2012 VA ophthalmology clinic records show that the Veteran had "glaucoma suspect" in addition to notable conditions of diabetes and status post retina detachment repair in his right eye several years ago.  He reported doing well and denied any problems with vision or glasses.  A complete ophthalmology clinical examination was conducted.  As relevant, the examiner assessed glaucoma suspect based on cup to disk ratio (C/D) asymmetry and noted that the Veteran did not have a family history.  Medication was initiated for treatment.  The examiner also noted that the Veteran had diabetes without retinopathy, but did not evaluate the condition on the current visit.  

January 2013 VA ophthalmology clinic records reflect substantially similar findings to those recorded in May 2012.  In addition, the examiner commented that the Veteran did not have diabetic retinopathy.  May 2013, July 2013, and December 2013 VA ophthalmology clinic records do not show any significant changes from the Veteran's baseline ophthalmologic function for either eye.  

The Veteran contends service connection is warranted for glaucoma.  As an initial matter, the medical and lay evidence shows that the Veteran was initially diagnosed with glaucoma many years after service and does not in any way indicate that it is directly related to service, to include presumed herbicide exposure.  The separation examination does not reflect the presence of an chronic acquired eye disorder.  For these reasons, service connection on a direct basis, to include as due to presumed herbicide exposure, is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  It is not clear from the record that the Veteran is competent to claim that glaucoma is caused or aggravated by his service-connected diabetes mellitus.  This is a complex medical question and would be more appropriately addressed by an expert in eye diseases and their cause.  However, to the extent the Veteran is competent to comment on this matter, the Board finds the 2012 VA examination report more probative than the Veteran's statements.  The February 2012 VA examiner is an expert in ophthalmology and is qualified to provide competent medical opinion on this issue.  38 C.F.R. § 3.159(a)(1).  In this case, he reviewed the claims folder and conducted a complete clinical evaluation.  He provided a negative opinion on any possible etiological relationship.  He cited the absence of medical literature and clinical experience supporting any causal relationship between glaucoma and diabetes.  He noted a rare exception that is not applicable to the instant case.  Overall, the February 2012 VA examiner's medical opinion is supported by plausible rationale and uncontroverted by the additional competent evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the February 2012 VA examiner's opinion to be highly probative and heavily weigh against the claim.  Caluza, 7 Vet. App. at 510-511.

In summary, the preponderance of the probative evidence weighs against the claim. The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claim for service connection for glaucoma must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.  

(ii) Heart disease

STRs do not reflect that the Veteran complained about cardiac type symptoms or was ever suspected to have any type of cardiac disorder.  Review of the February 1970 separation examination report indicates that the clinical evaluation of the heart, including thrust, size, rhythm, and sounds, was normal.  Similarly, blood pressure and pulse measurements were within normal limits.  

March 2006 VA chest X-ray report shows that there was no evidence of active disease.  

November 2006 VA chest X-ray report reflects that the Veteran had COPD.  It also includes a finding of venous hypertension with incipient congestive heart failure superimposed on COPD could not be excluded.  

November 2006 private medical records show that the Veteran was hospitalized upon complaints of breathing difficulties and bilateral ankle edema.  He reported a two week history of shortness of breath.  Congestive Heart Failure (CHF) was initially suspected.  Echocardiogram returned within normal limits.  Chest X-ray showed severe emphysema and evidence for granulomatous disease without nodule.   Based upon testing and clinical evaluation, the examiner diagnosed a COPD exacerbation.  

In July 2010, the Veteran was again hospitalized at a private medical facility for dyspnea symptoms and was assessed as having another COPD exacerbation.  July 2010 private echocardiogram showed normal findings.  

September and October 2010 VA primary care records indicate that the Veteran informed his VA primary care provider that he was diagnosed with CHF during his recent visit at the private hospital.  Contemporaneous clinical evaluations reflect that the Veteran had a normal heart rate and rhythm without murmur, rubs, or gallops (M/R/G).  The primary care provider assessed "CHF quiet" in his October 2010 notes.  

Updated VA treatment records do not show that the Veteran has been treated or suspected to have heart disease or any similar cardiac disorder.  

The Veteran contends that he currently has heart disease.  He is competent to report readily observable symptoms associated with heart disease, such as dyspnea or tachycardia.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The question of whether he meets the criteria for a current medical diagnosis of heart disease is a complex medical question beyond the capabilities of lay observation, and he is not shown to be a medical professional or otherwise have specialized medical training or education.  Thus, his assertions are not competent evidence addressing the medical question of a current heart disease diagnosis and have no probative value.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

Review of the competent medical evidence indicates that the Veteran has previously been treated for dyspnea or tachycardia type symptoms that were clinically assessed as COPD.  He has regularly sought medical care throughout the pendency of the appeals period and has not been assessed as having heart disease or similar cardiac disorder.  It is reasonable to infer from the medical records that the Veteran does not currently have any type of heart disease.  See also Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  

The Board notes that September and October 2010 VA treatment records refer to CHF.  Review of these records indicates that the assessment was based upon the Veteran's self report of a previous diagnosis.  Although the Veteran is competent to report his medical history and repeat what a medical professional may have told him, the Board does not find his report credible.  Caluza, 7 Vet. App. at 510-511 (Board may reject evidence due to its inconsistency with additional evidence of record).  He relates that clinicians at the private facility where he was hospitalized informed him he had CHF.  Review of the 2006 and 2010 medical records conflict with the Veteran's report.  The 2006 private hospital report clearly shows that while CHF was initially considered, subsequent testing indicated that his symptoms were related to COPD.  The Veteran underwent cardiac testing at VA earlier in 2010 and cardiovascular disease was not diagnosed.  No additional cardiac testing was performed in September and October 2010.  The reports of CHF are based on the clinical history supplied by the Veteran.  Since the Board does not find the Veteran's self-report history reliable, the September and October 2010 VA treatment records are not probative to establish a current diagnosis for any type of heart disease.  Id.; see Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (transcription of self-reported history in medical records does not turn the transcribed reports into competent medical evidence).

For the reasons stated above, the preponderance of the probative evidence weighs against showing current heart disease or similar cardiac disorder.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claim for service connection for heart disease must be denied.  See 38 U.S.C.A. § 5107(b) ; see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.  


ORDER

Service connection for glaucoma is denied.

Service connection for heart disease is denied.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


